Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a selection circuit having a first input terminal configured to receive the first difference signal and a second input terminal configured to receive the second difference signal, wherein based on a battery voltage, the selection circuit selects either the first difference signal, the second difference signal, or a ground voltage as a third difference signal at an output terminal, a bias circuit coupled to the output terminal of the selection circuit to receive the third difference signal, the bias circuit proportionally integrates the third difference signal and provides a bias signal at an output terminal, a comparison circuit having a first input terminal, a second input terminal, and an output terminal, wherein the first input terminal is configured to receive the sum of the bias signal and a system voltage reference signal, the second input terminal is configured to receive the sum of a system voltage feedback signal and a ramp signal, the comparison circuit provides a comparison signal at the output terminal, and wherein the sum of the bias signal and the system voltage reference signal is a bias reference signal, a constant time period control circuit configured to provide a constant time period control signal, and a logic circuit configured to receive the comparison signal and the constant time period control signal, wherein the logic circuit provides a control signal at an output terminal to control 
The prior art also fails to teach the limitations of based on a battery voltage, selecting one of the first difference signal, the second difference signal and a ground voltage as a third difference signal, generating a bias signal by proportionally integrating the third difference signal, comparing the sum of a system voltage feedback signal and a ramp signal with the sum of the bias signal and a system voltage reference signal and generating a comparison signal, generating a constant time period control signal, and generating a control signal for controlling the at least one switch based on the comparison signal and the constant time period control signal, in combination with other limitations as recited in independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











28 January 2021









/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851